Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Continued Examination Under 37 CFR 1.114
1.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 12/21/2020 that has been entered and made of record.
Response to after Final Rejection
3.	Claim 1-3, 6, 10-15, 17 and 19-20 are currently amended. Claims 7 and18 are cancelled. No new matter is added.
Allowable Subject Matter

4.	Claims 1-6, 8-17 and 19-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claims 1, 11 and 19 are allowable because prior art fails to teach or 
suggest, either alone or in combination, a codec that converts an analog voice stream from the microphone to a digitized voice stream; and a non-transitory computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to: identify, based on receiving the digitized voice stream, a first keyword of a plurality of keywords in the digitized voice stream, wherein each of the plurality of keywords is associated with a different service provider; identify, based on the first keyword, a first communication address of a first  communication server of a first service provider; and route the digitized voice stream and/or information associated with the digitized voice stream to the first communication server of the first service provider using the first communication address receive, from the first communication server of the first service provider a first response, wherein the first response indicates that a first inquiry was not answered: in response to receiving the first response indicating that the first inquiry was not answered, asking a user if the user wants to receive a second response from a second service provider: and in response to the user wanting to receive the second response from the second service provider, route the digitized voice stream and/or the information associated with the digitized voice 
6.	Claims 2-6 and 8-10 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the device of claim 1.
7.	Claims 12-17 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim11 as the processing server of claim 11.
8. 	Claims 20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 19 as the method of operating a listening device of claim 19.

9.	The closet prior art of HSU et al (US 2015/0161989) in view of Mukaigaito et al (US 2009/0018832) and in further view of Wilberding et al (US 2019/0102145) and in further view of Lothar Pantel (US 2014/0214429) and in further view of Guo-Feng Zhang (US2014/0188478) teaches method and device /server but further fails to teach a codec that converts an analog voice stream from the microphone to a digitized voice stream; and a non-transitory computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that program the microprocessor to: identify, based on receiving the digitized voice stream, a first keyword of a plurality of keywords in the digitized voice stream, wherein each of the plurality of keywords is associated with a different service provider; identify, based on the first keyword, a first communication address of a first  communication server of a first service provider; and route the digitized voice stream and/or information associated with the digitized voice stream to the first communication server of the 
10.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”. 
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677